Name: Commission Regulation (EEC) No 1695/91 of 19 June 1991 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 91 Official Journal of the European Communities No L 156/23 COMMISSION REGULATION (EEC) No 1695/91 of 19 June 1991 fixing the import levy on molasses the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 ( s), as last amended by Regula ­ tion (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series , over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 1 8 June 1991 , HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00, ECU 0,15 per 100 kilograms . Article 2 This Regulation shall enter into force on 20 June 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 178S/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC)1 No 464/91 (2), and in particular Article 16 (8 ) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 15/91 ('), as last amended by Regulation (EEC) No 1525/91 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 15/91 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 54, 28 . 2 . 1991 , p. 22 . (') OJ No L 2, 4 . 1 . 1991 , p. 8 . 4) OJ No L 142, 6 . 6 . 1991 , p. 26 . (  &lt;) OJ No L 164, 24 . 6 . 1985, p. 1 . ") OJ No L 201 , 31 . 7 . 1990, p. 9 .